In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00147-CR

RALPH EDWARD BYRNE, Appellant               §    On Appeal from the 355th District Court

                                            §    of Hood County (CR13873)

V.                                          §    November 27, 2019

                                            §    Opinion by Justice Gabriel

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the judgment and the incorporated

order to withdraw funds to reflect $1,069 in court costs. It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel